Case
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document
                       Document 6-1
                                25 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 05/20/2021
                                                           08/23/2021 Page
                                                                      Page 11 of
                                                                              of 77




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                        CASE NO. 21-80664-CIV-DIMITROULEAS

  HOWARD SCHLEIDER and FELICE
  VINARUB, as Co-Personal
  Representatives for THE ESTATE OF
  SARA SCHLEIDER, Deceased,

         Plaintiffs,

  v.

  GVDB OPERATIONS, LLC, a Florida
  Limited Liability Company d/b/a
  GRAND VILLA OF DELRAY EAST and JSMGV
  MANAGEMENT COMPANY, LLC, a Florida
  Limited Liability Company,

        Defendants.
  _____________________________________/


                       ORDER REMANDING CASE TO STATE COURT

         THIS CAUSE is before the Court on Plaintiffs, HOWARD SCHLEIDER and FELICE

  VINARUB, as Co-Personal Representatives for THE ESTATE OF SARA SCHLEIDER

  (“Plaintiffs”)’s Motion to Remand, filed on April 16, 2021. [DE 8] (the “Motion”). The Court

  has carefully considered the Motion, Defendants, GVDB OPERATIONS, LLC, a Florida

  Limited Liability Company d/b/a GRAND VILLA OF DELRAY EAST (“GVDB”) and JSMGV

  MANAGEMENT COMPANY, LLC (“JSMGV”) (collectively, “Defendants”)’s Response [DE

  14], Plaintiffs’ Reply [DE 18], and is otherwise fully advised in the premises. For the reasons

  explained below, the Court finds that it lacks subject matter jurisdiction over the action. This

  case shall be promptly remanded to state court.


                                                    1
Case
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document
                       Document 6-1
                                25 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 05/20/2021
                                                           08/23/2021 Page
                                                                      Page 22 of
                                                                              of 77




         Federal courts are courts of limited jurisdiction. See Kokkonen v. Guardian Life Ins. Co.

  of Am., 511 U.S. 375, 377 (1994); Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir.

  1994). District courts have an obligation to inquire into subject matter jurisdiction whenever the

  possibility that jurisdiction does not exist arises, Cheffer v. Reno, 55 F.3d 1517, 1523 (11th Cir.

  1995), and must dismiss an action where it appears that the court lacks jurisdiction. Fed. R. Civ.

  P. 12(h)(3). “[B]ecause a federal court is powerless to act beyond its statutory grant of subject

  matter jurisdiction, a court must zealously insure that jurisdiction exists over a case and should

  itself raise the question of subject matter jurisdiction at any point in the litigation where a doubt

  about jurisdiction arises.” Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001).

         Under 28 U.S.C. section 1447(c), a case removed from state court should be remanded if

  it appears that it was removed improvidently. The right of removal is strictly construed, as it is

  considered a federal infringement on a state’s power to adjudicate disputes in its own courts. See

  Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108-09 (1941). The removing party has the

  burden of demonstrating the propriety of removal. Diaz v. Shepard, 85 F.3d 1502, 1505 (11th

  Cir. 1996). Courts should strictly construe the requirements of removal jurisdiction and remand

  all cases in which such jurisdiction is doubtful. See Shamrock Oil, 313 U.S. at 109 (citations

  omitted). When the plaintiff and defendant clash on the issue of jurisdiction, uncertainties are

  resolved in favor of remand. See Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994)

  (citations omitted).

         Under 28 U.S.C. § 1331, “The district courts shall have original jurisdiction of all civil

  actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

  Further, pursuant to 28 U.S.C. ' 1441(a), “any civil action brought in a State court of which the


                                                    2
Case
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document
                       Document 6-1
                                25 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 05/20/2021
                                                           08/23/2021 Page
                                                                      Page 33 of
                                                                              of 77




  district courts of the United States have original jurisdiction, may be removed by the defendant

  or the defendants, to the district court of the United States for the district and division embracing

  the place where such action is pending.” 28 U.S.C. § 1441(a).

         On or about March 12, 2021, Plaintiffs filed this action against Defendants in the Circuit

  Court of the Seventeenth Judicial Circuit in and for Broward County, Florida, asserting wrongful

  death claims under Florida state law. See [DE 1-1]. According to the allegations of the

  Complaint, Defendant GVDB is an Assisted Living facility in Delray Beach, Florida. See [DE 1-

  1] at &11. Decedent Sara Schleider was admitted as a patient to the Memory Care unit at

  GVDB, beginning on or about October 12, 2019. ¶ 10. During her admission COVID-19, broke

  out, she contracted the virus and ultimately died on June 29, 2020, all while in the care of

  GVDB. ¶¶11-13.

         Plaintiffs allege a lack of, and complete failure to provide, any appropriate

  countermeasures to prevent the rampant spread of COVID-19 at Defendants’ facility. &15.

  Plaintiff contends that Defendants’ omissions caused Sara Schleider to contract COVID-19. &12.

  These alleged failures include that GVDB: (a) Failed to provide or require personal protective

  equipment to workers and residents; (b) Failed to put in place adequate protection measures in

  the face of a global pandemic which put at high risk, its patients, such as the decedent; and (c)

  Withheld information from its own workforce, residents, as well as family members and

  individuals with specific power of attorney for residents regarding the dangers associated with its

  infection control measures. ¶ 17. Plaintiffs allege that these failures were so egregious that over

  40 patients contracted COVID-19, at least 16 in the decedent’s same memory care unit, and over

  10 people died, including Plaintiffs’ decedent, Sara Schleider. Complaint ¶ 19. The Complaint


                                                    3
Case
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document
                       Document 6-1
                                25 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 05/20/2021
                                                           08/23/2021 Page
                                                                      Page 44 of
                                                                              of 77




  alleges four counts: Count I - Survival Claim against GVDB Operations, LLC for Violation of

  Fla. Stat. § 429, et.seq.; Count II - Wrongful Death Claim against GVDB Operations, LLC for

  Violation of Fla. Stat. § 429, et.seq.; Count III - Survival Claim against JSMGV Management

  Company, LLC for Violation of Fla. Stat. § 429, et.seq.; Count IV - Wrongful Death Claim

  against JSMGV Management Company, LLC for Violation of Fla. Stat. § 429, et.seq.

         Plaintiffs, decedent’s children, filed the Complaint on March 12, 2021 as representatives

  of the Estate, in the Fifteenth Judicial Circuit in and for Palm Beach County Florida. [DE 1-1].

         Defendants removed this action on March 26, 2021, alleging federal question jurisdiction

  pursuant to 28 U.S.C. § 1331, 1441, and 1446 based upon the Public Readiness and Emergency

  Preparedness Act (“PREP Act”), 42 U.S.C. §§ 247d-6d, 247d-6e.

         In general, the PREP Act provides that “a covered person shall be immune from
         suit and liability under Federal and State law with respect to all claims for loss
         caused by, arising out of, relating to, or resulting from the administration to or the
         use by an individual of a covered countermeasure if a declaration [required by the
         PREP Act]...has been issued with respect to such countermeasure.” 42 U.S.C. §
         247d-6d(a)(1). A “covered countermeasure” includes a qualified pandemic or
         epidemic product, drug, or device. 42 U.S.C. § 247d-6d(i)(1). “Effective February
         4, 2020, the Secretary [of Health and Human Services] issued a Declaration to
         provide liability immunity for activities related to medical countermeasures
         against COVID-19.” Gunter v. CCRC OPCO-Freedom Square, LLC, 2020 WL
         8461513, at *3 (M.D. Fla. 2020) (citation omitted).

  Estate of Ruby B. Parr v. Palm Garden of Winter Haven, LLC et al., No. 8:21-CV-764-SCB-

  SPF, 2021 WL 1851688, at *1 (M.D. Fla. May 10, 2021).

         The test ordinarily applied for determining whether a claim arises under federal law is

  whether a federal question appears on the face of the plaintiff's well-pleaded complaint.

  Louisville & Nashville R.R. v. Mottley, 211 U.S. 149, 152 (1908); Blab T.V. of Mobile, Inc. v.

  Comcast Cable Comm'cns, Inc., 182 F.3d 851, 854 (11th Cir. 1999). “As a general rule, a case


                                                   4
Case
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document
                       Document 6-1
                                25 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 05/20/2021
                                                           08/23/2021 Page
                                                                      Page 55 of
                                                                              of 77




  arises under federal law only if it is federal law that creates the cause of action.” Ascent Med.

  Grp., LLC v. Humana Med. Plan, Inc., No. 18-60187-CIV, 2018 WL 4901405, at *2 (S.D. Fla.

  Apr. 4, 2018) (quoting Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir. 1996). Because

  Plaintiffs’ Complaint allege only claims under Florida state law, there is no jurisdiction under the

  well-pleaded complaint rule.

         Further, Defendants cannot create or invoke federal jurisdiction by injecting a federal

  question based on a potential defense to Plaintiff’s claims. It is “settled law that a case may not

  be removed to federal court on the basis of a federal defense, including the defense of pre-

  emption, even if the defense is anticipated in the plaintiff's complaint, and even if both parties

  concede that the federal defense is the only question truly at issue.” Caterpillar Inc. v. Williams,

  482 U.S. 386, 393 (1987). See id. at 399 (“Congress has long since decided that federal defenses

  do not provide a basis for removal.”).

         Notwithstanding, Defendants contend that removal is proper here under the complete

  preemption doctrine because the PREP Act completely preempts Plaintiffs’ claims. The

  complete preemption doctrine “occurs when ‘the pre-emptive force of a statute is so

  extraordinary that it converts an ordinary state common-law complaint into one stating a federal

  claim for purposes of the well-pleaded complaint rule.’” Blab T.V., 182 F.3d at 854 (quoting

  Caterpillar, 482 U.S. 393. “The removing party bears the burden of demonstrating complete

  preemption and, where jurisdiction is not absolutely clear, the Eleventh Circuit favors remand.”

  Sheridan Healthcorp, Inc. v. Aetna Health Inc., 161 F. Supp. 3d 1238, 1244 (S.D. Fla. 2016).

         Complete preemption is a rare occurrence. The Supreme Court and the Eleventh
         Circuit have found complete preemption under only three statutes: (1) Section 301
         of the Labor Management Relations Act; (2) Section 502 of the Employee
         Retirement Income Security Act of 1974 (ERISA); and (3) Sections 5197 and

                                                    5
Case
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document
                       Document 6-1
                                25 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 05/20/2021
                                                           08/23/2021 Page
                                                                      Page 66 of
                                                                              of 77




         5198 of the National Bank Act. See generally Beneficial Nat. Bank v. Anderson,
         539 U.S. 1 (2003). Each of those statutes evidenced the “extraordinary preemptive
         force” that the Supreme Court requires to “manifest in the clearly expressed intent
         of Congress.” Geddes, 321 F.3d at 1353; see also Beneficial, 539 U.S. at 7–8.

  Hentz v. Kimball Transportation, Inc., No. 618CV1327ORL31GJK, 2018 WL 5961732, at *3

  (M.D. Fla. Nov. 14, 2018).

         To date, neither the Supreme Court nor any of the Court of Appeals has found complete

  preemption over claims implicating the PREP Act. Moreover, based on the Court’s research,

  only two out of the dozens of federal district courts to have reached the issue have found that the

  PREP Act provides complete preemption. See Rachal v. Natchitoches Nursing & Rehabilitation

  Center, LLC, No. 1:21-cv-00334, *3 n. 3 (W.D. La. Apr. 30, 2021); Garcia v. Welltower OPCO

  Group LLC, 2021 WL 492581, at *7 (C.D. Cal. Feb. 10, 2021). Having carefully considered the

  arguments on both sides of the issue, the Court determines that the better-reasoned decisions

  hold that the PREP Act is not a complete preemption statute. The Court approves of and adopts

  herein the exhaustive analysis set forth by the district court in Dupervil v. All. Health Operations,

  LCC, No. 20CV4042PKCPK, 2021 WL 355137 (E.D.N.Y. Feb. 2, 2021). The Court joins the

  nearly unanimous consensus among the district courts across the country that have addressed the

  issue and have held that the PREP Act is not a complete preemption statute. See Shapnik v.

  Hebrew Home for the Aged At Riverdale, No. 20-CV-6774 (LJL), 2021 WL 1614818, at *16

  (S.D.N.Y. Apr. 26, 2021) (collecting cases); Dupervil, 2021 WL 355137, at *12 (E.D.N.Y. Feb.

  2, 2021) (collecting cases). In addition, the Court holds that, even if it were, state-law claims of

  negligence and wrongful death based on a nursing home’s inaction in failing to protect against

  the spread of COVID-19, like those that Plaintiffs allege here, are not within the scope of the

  PREP Act. See, e.g., Evans v. Melbourne Terrace Rcc, LLC, No. 6:21-CV-381-JA-GJK, 2021

                                                   6
Case
Case 9:21-cv-81417-DMM
     9:21-cv-80664-WPD Document
                       Document 6-1
                                25 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 05/20/2021
                                                           08/23/2021 Page
                                                                      Page 77 of
                                                                              of 77




  WL 1687173, at *2 (M.D. Fla. Apr. 29, 2021) (“[T]he PREP Act is not a complete preemption

  statute. . . . And even if it were, Evans's allegations accusing Melbourne Terrace of inaction—

  versus prioritization or purposeful allocation of countermeasures—are not within the scope of the

  PREP Act. Federal district courts across the country have nearly unanimously so held since the

  start of the pandemic.”).

         Based upon the foregoing, there is no valid basis for Defendants’ removal of this action.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. Defendants’ Motions for Leave to File Supplemental Authority [DE’s 19, 21] are

             GRANTED;

         2. Plaintiff’s Motion to Remand [DE 8] is GRANTED;

         3. The Clerk is directed to REMAND this case to state court, CLOSE this case, and

             DENY all pending motions, including the Motion to Dismiss [DE 7], Motion to

             Transfer [DE 13], and Motion for Extension of Time [DE 24] as moot.

         DONE AND ORDERED in Chambers at Ft. Lauderdale, Broward County, Florida, this

  20th day of May, 2021.




  Copies furnished to:
  Counsel of record




                                                  7
